          Case 1:20-vv-00450-UNJ Document 29 Filed 03/02/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-450V
                                        UNPUBLISHED


    SANDRA GILLINGHAM,                                      Chief Special Master Corcoran

                        Petitioner,                         Filed: January 14, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Greg Spizer, Anapol Weiss, Philadelphia, PA, for petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
respondent.

                                   RULING ON ENTITLEMENT 1

       On April 17, 2020, Sandra Gillingham filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as a
result of her November 9, 2018 influneza (“flu”) vaccination. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On January 11, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent “has concluded that petitioner’s alleged GBS is consistent
with the Vaccine Injury Table for GBS following the seasonal flu vaccination she received

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
        Case 1:20-vv-00450-UNJ Document 29 Filed 03/02/21 Page 2 of 2




on November 9, 2018. DICP [Division of Injury Compensation Programs, Department of
Health and Human Services] found that the onset of petitioner’s symptoms fell within 3 to
42 days after vaccination.” Id. at 4 (footnote omitted). Respondent further agrees that

       there is not a preponderance of medical evidence demonstrating that
      petitioner’s GBS was due to a factor unrelated to the flu vaccine. Further,
      petitioner’s records show that she suffered the sequela of her injury for more
      than six months after vaccination. Based on the medical records outlined
      above, petitioner has met the statutory requirements for entitlement to
      compensation. See 42 U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-
      11(c)(1)(D). Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
